Campbell, C. J.,
delivered the opinion of the court.
The judgment is right. The stipulation of the policy is unmistakable, to the effect that if a building fall, except as the result of fire, insurance was immediately to cease. The building fell, not as the result of fire, and fire broke out as the result of the fall of the building. Therefore, the insurer was not liable for the loss. “ The fire did not produce the fall, but the fall produced the fire, and the destruction was by the former,” etc. 2 May on Insurance, § 412; Ostrander on Fire Insurance, § 248; Wood on Fire Insurance, § 85; Insurance Co. v. Congregation, 80 Ill., 558; Insurance Co. v., Ende, 65 Texas, 118, and other cases cited in the text-books.

Affirmed.